Title: From Thomas Jefferson to United States Senate, 4 February 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                     
                     Feb. 4. 1806.
                        
                        I now transmit the letters desired by the resolution of Senate of Jan. 20. so far as they exist in the
                            offices. to wit
                        Extract of a letter from the department of State to mr Eaton of May 20. 1801.
                        The letter from mr Cathcart to mr Eaton dated Leghorn June 15. is not in the offices, but the substance of
                            it is supposed to be recited in those of mr Cathcart to the Secy. of state of Aug. 15. 1802. & July 2. 1801. extracts
                            of both of which are transmitted
                        The letter of Mr. Eaton of Sep. 5. 1801. supposed to be that intended by the Senate as it answers their
                            description; there is no letter of his of Sep. 15.
                        Extract of a letter from William Eaton to the Secy. of State Dec. 13. 1801.
                        Extract from Capt. Murray’s letter of Aug. 18. 1802.
                        Extract of a letter from mr Cathcart to the Secy. of State of Aug. 25. 1802.
                        Extract of a letter from mr Morris to the Secy. of the Navy March 30. 1803.
                        The letter from the Swedish admiral to Hamet Bashaw designated in the Resolution of Senate is not in
                            possession of the Executive.
                        The Extracts above mentioned give the whole matter contained in the respective letters relating to Hamet
                            Caramalli. the parts omitted are on subjects entirely foreign to what concerns him.
                        
                            Th: Jefferson
                     
                            
                        
                    